                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TRAVIS ROBERTS, # 49518-177,                      §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §            Civil Action No. 3:16-CV-3407-L
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
               Respondent.                        §

                          MEMORANDUM OPINION AND ORDER

       Before the court is Petitioner’s Motion to Clarify Scope of Federal Public Defender’s

Representation (Doc. 81), filed December 10, 2018. The court grants Petitioner Travis Roberts’

(“Petitioner”) request for clarification (Doc. 81) and terminates the federal public defender’s

representation of Petitioner for the reasons set forth in this memorandum opinion and order.

I.     Procedural Background

       Petitioner initiated this habeas action by filing a Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (Docs. 2, 3), asserting that his trial

counsel was constitutionally ineffective for: (1) failing to object at sentencing to the drug quantity

amount (Claim 1); (2) failing to object at sentencing to the firearm enhancement (Claim 2); and (3)

failing to file a notice of direct appeal in violation of his Sixth Amendment rights after he requested

that counsel do so (Claim 3). After reviewing Petitioner’s motion and the Government’s response,

United States Magistrate Judge David L. Horan determined that an evidentiary hearing was needed

on Petitioner’s Claim 3 and entered an order on March 21, 2017, setting an evidentiary hearing and

appointing the Federal Public Defender for this district (the “FPD”) for the limited purpose of


Memorandum Opinion and Order - Page 1
representing Petitioner at the evidentiary hearing on Claim 3. Order 1 (Doc. 10). At the FPD’s

request, this appointment was expanded by Judge Horan on July 12, 2017, to include the

representation of Petitioner at an evidentiary hearing regarding Claim 1. Both appointments were

made pursuant to “Title 18, United States Code, Section 3006A and Rule 8(c) of the Rules

Governing Section 2255 Proceedings for the United States District Courts.” Id. at 1-2; Order 1 (Doc.

30). The evidentiary hearing on Claims 1 and 3 was held by the magistrate judge on August 17,

2017, after which supplemental briefing was allowed and filed. On September 5, 2017, Petitioner

withdrew his Claim 3 (Doc. 53) and moved the following day to amend his habeas petition to assert

a new ineffective assistance of counsel claim related to Claim 1 (Docs. 55, 56). Specifically,

Petitioner requested to amend his habeas petition to include a claim that “[t]rial counsel provided

constitutionally ineffective assistance in failing to conduct adequate discovery before deciding to

forego a drug quantity objection.” Opposed Mot. to Amend 1 (Doc. 55). On November 7, 2017,

Petitioner moved for an expedited decision on his habeas petition.

       After conducting an evidentiary hearing, Judge Horan entered his findings and conclusions

on December 5, 2018 (Doc. 62), recommending that the court deny Petitioner’s motion to amend his

habeas petition. Judge Horan also granted Petitioner’s request to expedite consideration of his habeas

petition and recommended that all claims by him (whether made pro se or through counsel) be

denied. On October 30, 2018, this court accepted the magistrate judge’s recommendations regarding

Petitioner’s habeas claims and his motion to amend his petition, entered a judgment dismissing the

Section 2255 motion, and denied Petitioner a certificate of appealability (“COA”). See Docs. 73,

74.




Memorandum Opinion and Order - Page 2
       On November 14, 2018, the FPD filed an unopposed motion for leave to appeal in forma

pauperis (“IFP”) (Doc. 75), which the court granted upon recommendation by the magistrate judge.

See Docs. 78, 79. After filing a notice of appeal on behalf of Petitioner on November 28, 2018, the

FPD filed Petitioner’s Motion to Clarify Scope of Federal Public Defender’s Representation (Doc.

81) on December 10, 2018, seeking clarification regarding the scope of the FPD’s appointment to

represent Petitioner “as this matter proceeds.” Mot. 2. The court construes Petitioner’s motion for

clarification as one inquiring whether the limited appointment of the FPD to represent Petitioner at

the evidentiary hearing conducted by the magistrate judge on Claims 1 and 3 extends to all matters

appealed in this case.

II.    Applicable Legal Standard

       “[T]here is no constitutional entitlement to appointed counsel in postconviction relief

proceedings.” United States v. Garcia, 689 F.3d 362, 364 (5th Cir. 2012) (citing Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987)). Rule 8(c) of the Rules Governing § 2254 Cases requires a district

court to appoint an attorney to represent a habeas petitioner who qualifies for appointment of counsel

under the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, when it determines that an evidentiary

hearing is warranted. Urias v. Thaler, 455 F. App’x 522, 523 (5th Cir. 2011). Under the CJA Plan

adopted by this district, representation may be provided to persons eligible for representation under

18 U.S.C. § 3006A in an “ancillary matter” or in a habeas action under sections 2241, 2254, or 2255

when a district or magistrate judge determines that representation should be provided to an eligible

person in “the interests of justice.” Misc. Order No. 3 ¶ III(A)(2) (N.D. Tex. June 2000). The CJA

also provides that “[a] person for whom counsel is appointed shall be represented at every stage of

the proceedings from his initial appearance before the United States magistrate judge or the court

Memorandum Opinion and Order - Page 3
through appeal, including ancillary matters appropriate to the proceedings.” 18 U.S.C. § 3006A(c).

This duration provision of the CJA, however, has been determined not to apply during the pendency

of an appeal in postconviction proceedings such as this when the initial appointment of counsel is

made under Rule 8(c) of the Rules Governing Section 2254 Cases. See Boothe v. Quarterman, 326

F. App’x 257, 258 (5th Cir. 2009) (per curiam) (“Boothe was appointed counsel in the district court

pursuant to Rules 6(a) and 8(c) of the Rules Governing Section 2254 Cases. Boothe contends 18

U.S.C. § 3006A(c) requires this appointment to continue during the pendency of his appeal. Boothe

cites no authority holding the duration provision of § 3006A(c) applicable to an appointment under

Rules 6(a) and 8(c). Persuasive authority suggests it is not.”) (citing Miranda v. United States, 455

F.2d 402, 403-05 (2d Cir. 1972)* (citations omitted)); see also Mosqueda-Estevez v. United States,

Nos. 08-0376-CV-W-FJG & 05-0265-01-CR-W-FJG, 2009 WL 1064460, *1-2 (W.D. Mo. Apr. 20,

2009) (granting leave to appeal in forma pauperis but determining that the motion to appoint counsel

on appeal was premature and relieving the FPD from its continued representation of the movant

because the district court had denied a COA, and the court of appeals had not yet determined whether

a COA should issue). Although this district’s CJA Plan similarly provides that, once appointed,

representation of counsel shall continue until the matter is concluded, including on appeal, it also



  *
    The Second Circuit in Miranda concluded that a habeas appeal did not qualify as an “ancillary matter” for purposes
of the CJA based on the following reasoning:

         This [§ 2255] appeal is not such an ancillary matter. Cases interpreting the earlier version of this
         section concluded that it applied to trial and direct appeals, not to collateral attacks upon a judgment.
         . . . If a § 2255 proceeding were covered under subsection (c), discretion to appoint counsel in
         collateral attacks on a judgment as set forth in subsection (g) of 18 U.S.C. § 3006A would be
         meaningless. Indeed, if we were to reach the result desired by petitioner here, such discretion might
         seldom be exercised.

Miranda, 455 F.2d at 403-05.

Memorandum Opinion and Order - Page 4
contemplates and allows for the termination of that continuing representation by court order. Misc.

Order No. 3 ¶ VI(C).

III.   Discussion

       As required under the CJA, the magistrate appointed counsel to represent Petitioner regarding

his first and third habeas claims after determining that an evidentiary hearing on those claims was

needed. The magistrate judge’s orders appointing the FPD to represent Petitioner, however, limited

the representation to the evidentiary hearing conducted regarding Claims 1 and 3 and did not

thereafter extend the appointment of the FPD’s representation of Petitioner to any appeal in this case

or any other matter after conclusion of the evidentiary hearing. Further, given the limited nature of

the appointment of counsel by the magistrate judge, the court determines that the duration of that

appointment would not automatically continue on appeal to all matters appealed, including those

matters not covered by the original appointments. Additionally, while the court granted Petitioner’s

request to proceed in forma pauperis on appeal, it denied him a COA, and the Fifth Circuit has not

granted Petitioner a COA. For these reasons, and after conferring with the magistrate judge and

considering the legal authority set forth in this order, the court determines that the scope of the

appointment of counsel by the magistrate judge for purposes of the district court proceedings in this

case was not intended to and does not apply to the appeal taken by Petitioner, and the court declines

at this juncture to extend the representation to include all matters appealed absent a request by

Petitioner to do so.

IV.    Conclusion

       For the reasons stated, the court grants Petitioner’s Motion to Clarify Scope of Federal

Public Defender’s Representation (Doc. 81) and clarifies that the appointment of the FPD does not

Memorandum Opinion and Order - Page 5
extend to any appeal by Petitioner of this section 2255 habeas action. To avoid potential confusion

moving forward, the court terminates the FPD’s representation of Petitioner pursuant to paragraph

VI(C)(4) of this district’s CJA Plan and relieves FPD counsel Kevin Joel of any further obligation

to or representation of Petitioner in this case. The termination of the FPD’s appointment, however,

does not prevent Petitioner from filing a motion for appointment of counsel for purposes of his

appeal.

          It is so ordered this 15th day of January, 2019.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order - Page 6
